Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00222-CR

                                Jose Humberto NAVARRO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016CRS000772D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 19, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice